Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 11/25/2020 in which Claims 1-20 are presented for examination.
Status of claims
Claims 1-20 are pending. Claims 1-20 are allowed.
Terminal Disclaimer

The terminal disclaimer filed on 08/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patents No. 10,885,207 and 11,361,089 have been reviewed and are accepted. The terminal disclaimer has been recorded.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “a processor for causing streaming target data comprising video data or audio data, applying a hash algorithm to a set of fragments of the target data to respectively generate a set of hash values and periodically extracting a key segment from fragments of the streaming target data. The processor digitally signs in a trusted execution environment (TEE) of the device, a extracted key segment and the hash value of the fragments by using a private key stored in the TEE to generate a signature and generates a blockchain transaction comprising the extracted key segment, the hash value of the fragments and the signature. The processor transmits the blockchain transaction to a blockchain network for consensus processing and storage of the extracted key segment and the hash value of the fragments to a blockchain on the blockchain network.”; in combination with all the elements of each independent claim as presented by Applicant on 11/25/2020. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20180314710 A1 – Peloski – describes fragmentation module that divides a structured data file into fragments, computes hash values for the fragments, and produces an index file from the resulting hash values.

US 20160204942 A1- Bohli et al. describes - authenticating a data stream, preferably a video stream and/or an audio stream and further relates to a system for authenticating a data stream, preferably a video stream and/or an audio stream.
US 10454498 B1 – Mao -compression data into a data buffer, populate a first hash table and a second hash table, supply the pre-compression data to a hash lookup module to access the first hash table and the second hash table in parallel, supply a string match module with results from the hash lookup module so that the string match module compares pre-compression data from multiple locations in the data buffer in parallel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491